WELLS, J.,
specially concurring.
I concur with the decision in this case, which is dictated by our precedent and this Court’s opinion in the 2002 decision concerning this proposed amendment, Advisory Opinion to the Attorney General re Authorization for County Voters to Approve or Disapprove Slot Machines Within Existing Pari-Mutuel Facilities, 813 So.2d 98 (Fla.2002).
However, I agree with the views expressed by Justice Bell’s concurring opinion in respect to the logrolling problem. In respect to petitions circulated by referendum after November 2004, I believe we should adopt Justice Bell’s analysis and recede from those decisions of this Court that have approved proposed amendments which violate the logrolling analysis set forth in Justice Bell’s opinion.
ANSTEAD, C.J., and BELL, J., concur.